Dissenting Opinion.
Zollars, J.
I concur in the opinion of the court as prepared by Mr, Justice Niblack, except so much thereof as holds competent to go to the jury that portion of the dying declarations of Casey in which he stated that appellant had no reason for the shooting that he, Casey, knew of. In cases of this sort the following propositions are settled beyond controversy :
First. The declarations of the deceased are admissible only as to matters to which he would have been competent to testify if sworn in the case. Montgomery v. State, 80 Ind. 338 (41 Am. R. 815); Binns v. State, 46 Ind. 311; 1 Greenl. Ev., section 159; Roscoe Crim. Ev. 32; Whart. Crim. Ev. 294; 1 Whart. Crim. L. 678; 1 Phillipps Ev., annotated by Cowen & Hill, p. 297; Warren v. State, 35 Am. R. 745; McPherson v. State, 22 Ga. 478 ; Taylor Ev., p. 644.
Second. Such declarations must, therefore, be of facts, and not of opinions, belief, conclusions, or inferences from facts. Cases, supra.
Third. Such evidence is only admissible under a rule of necessity, constitutes the only case in which evidence is admissible against the accused without the opportunity of a cross-examination, and the right of the accused to meet the witnesses face to face, as provided by the Constitution, R. S. 1881, section 58, and hence must be received with great caution. Roscoe Crim. Ev. 35; Nelms v. State, 13 S. & M. 500; Montgomery v. State, supra; People v. Sanchez, 24 Cal. 17; Leiber v. Com:, 9 Bush, 11; State v. Williams, 67 N. C. 12.
One of the grounds for the exercise of caution, as stated *330by Roscoe is, that the deceased may have stated his inferences from facts concerning which he may have drawn a wrong conclusion.
It should be remembered in dealing with the case before us, that appellant based his defence solely upon the ground that the killing was justifiable, because done in self-defence. He was a witness in the case, and admitted the killing. If I recollect correctly, the shooting by him was proved by other witnesses. There was, therefore, no pressing necessity for the dying’ declarations, at least, not as to the act of the shooting by appellant. The only really important controverted question in the case was, as to whether the killing was justifiable; whether appellant had any sufficient “ reason ” for shooting as he did; any “ reason ” that would render the shooting justifiable. If he had, he was not guilty of murder; if he had not, or had not reasonable grounds to apprehend death or great bodily harm at the hands of Casey, he was guilty of murder. Whether appellant had sufficient “ reason ” for the shooting, was, and now that a new trial is ordered is, the important question to be settled. He is to be convicted, or acquitted, as it may be found that he had, or had not, sufficient “ reason.”
That question is all there is of the case. As said by counsel for the State, the dying man might just as well have said there was no “justification for the shooting. Shall that question be settled by the one comprehensive statement by the dying man, that there was no “ reason,” or “justification,” and that hence appellant is guilty of murder, or shall it be settled by the jury upon all the facts and circumstances attending the shooting?
Following the declaration that there was no reason for the shooting, was the further declaration that “ it was coldblooded.” This the trial court struck out, and did notallow it to go to the jury. It seems to me that one declaration was just as competent as the other. If there was no reason, the shooting was cold-blooded, and the crime was mui’der in the *331ürst degree. Both statements were conclusions, which should have been left to the jury to draw from the facts in the case.
The majority opinion is based upon the assumption that the dying declaration as to there being no “reason” is the ■statement of a fact, such as a witness might make from the witness stand, and this assumption is based upon the cases of Wroe v. State, 20 Ohio St. 460, Roberts v. State, 5 Tex. Ap. 141, and Rex v. Scaife, supra.
It must be observed, in the first place, that in the Ohio case there was no claim that the killing was in self-defence, and hence the question of “ reason,” or “ provocation,” was not so vital as in the case before us.
I can not subscribe to the doctrine of that case, especially when applied to a case like this, where the question of self-defence is really the whole case. I do not think that that ■case is supported by authority or reason. I find no word of approval of the case in any of the text-books. The reference to it is, generally, in such way as to show that it is regarded as an exceptional case. The whole of the reasoning iri that case, upon the question, is as follows: “ The declaration of the deceased, in speaking of the fatal wound, that ‘it was done without any provocation on his part/ is objected to as being mere matter of opinion. Whether there was provocation or not, is a fact, not stated, it is true, in the most elementary form of which it is susceptible, but sufficiently so to be admissible as evidence. In Rex v. Scaife, the declaration of the deceased was: ‘I don’t think he would have struck me if I had not provoked him.’ This was received to prove the fact of provocation on the part of the deceased. 1 Moody & Rob. 551.”
In the Texas case, no question was before the court, be■cause the dying declaration was admitted without objection . or exception (p. 149). The statement by the wounded man ’ was that the prisoner had killed him for nothing. In speaking of this declaration, and after stating that nothing can be evidence, in a declaration in articulo mortis, that would not *332be so if the party were sworn, and that what a person in articulo mortis says as to the facts is receivable, but not what he says as a matter of opinion, the observations of the court are closed, with a quotation from Wharton, as follows v “ ‘ But when, in making a dying declaration, the declarant, in speaking of the fatal wound, said it was done without any provocation on his part, it was held in Ohio that this declaration was not incompetent, it relating to fact, not opinion.’ Wharton Hom., section 765; Wroe v. State, 20 Ohio St. 460.” It will thus be observed that there was nothing before the court to decide, and that nothing was really decided.
That the argument in the Ohio case clearly involves a petitioprincipii, must be apparent upon the most casual examination. The very point in controversy is at once assumed, viz., that'what the dying man stated, was a fact, and not a conclusion or opinion.
The doctrine of the Ohio case, and the Texas case, so far-as it may be said that it is an endorsement of the former, are-squarely met in the ease of Collins v. Commonwealth, 12 Bush (Ky.) 271, decided since the decision in the Ohio case. The dying declarations offered in this case were, “That-Michael Collins killed me, and killed me for nothing.” The court after holding that dying declarations are admitted on grounds of necessity, said: “ In this case it was unnecessary to prove the declarations of the deceased to establish the fact that the killing was done by the accused. That fact- was-abundantly proved by several uncontradicted witnesses, and' was virtually admitted by the line of defence adopted. The statement that Collins killed the deceased ‘for nothing’ was-but the expression of an opinion, and was clearly inadmissible. 1 Taylor Ev., p. 644.”
In the case cited from Moody & Rob. it will be observed that the declarations were in favor of the prisoner. It has-been held in Kentucky, that a more liberal rule should be applied in such cases; that when the declarations are offered' against the prisoner, they should be confined to facts, and *333not allowed to extend to mere matters of opinion, but when in favor of the prisoner, as that he was not to blame, they may be admitted.. Haney v. Commonwealth, 5 Crim. L. Mag., p. 47. On the other hand, it has been ruled that such declarations are not admissible, even in favor of the prisoner. McPherson v. State, 22 Ga. 478.
I think that the declarations in the Ohio and Texas cases, and in the case before us, were neither of them declarations of facts, but of inferences and opinions, and, being against the accused, were incompetent. Whether appellant had sufficient “reason,” “provocation,” or “justification,” is a fact, but not •such a fact a§ a witness may state; it is the ultimate fact to be found from the facts and circumstances attending the killing ; an inferential fact. It can not be settled by the physical senses; it can neither be seen, heard nor felt, but must be the result of mental process; the result of reasoning from other facts. This reasoning may, or may not, create a belief or opinion of the existence of that ultimate fact. All persons will not reason alike, and may not come to the same conclusion from the given facts. Upon the facts and circumstances of the killing, one may conclude that appellant had ample reasons for shooting in the manner and at the time he did. Another, upon the same facts and circumstances, may conclude that he had no reasons at all. The jury may be able to harmonise their several conclusions, and return a verdict as to the ultimate fact. How shall they get at that fact? Shall they perform the mental process, and make the inference, and form their opinions from the facts and circumstances attending the killing, or shall that be done for them by the witnesses — in this case by the dying man? Shall he give to the jury the facts and circumstances, or shall he give to them simply the fact that he has inferred from those facts and circumstances — his opinion upon those facts and circumstances? The rulings have been pretty uniform that dying declarations of the personal identity of the slayer are competent, and, as said in the case of State v. Williams, supra, in such identifi*334cation there is necessarily involved somewhat of opinion, because it is a conclusion drawn from a comparison of the appearance of the person at one time with the recollection of his appearance at some other time, but the admission of such evidence is an exception to the general rule excluding opinions, founded on the necessity of the case. It would be very difficult, if not impossible, to describe these appearances, even of those best known to us. It was said in the North Carolina case, supra : “ But there must be some limit to the exception; a witness can not be allowed absolutely to substitute his judgment for that of the tribunal to whom the law has committed the decision of the fact. Best Ev., sections 344-5-6. We think the limit may be di-awn without any difficulty, and consistently with the habitual practice of courts. Whenever the opinion of the wdtness upon such a question, or on one coming under the same rule, is the direct result of observation through his senses, the evidence is admitted. * * * But if the opinion of the witness is the result of a course of reasoning from collateral facts, it is inadmissible. * * * In such case the tribunal is as competent to reason out the resultant opinion as the witness is; and by the theory of the law, it alone is competent to do so.”
In the case before us, there could be no difficulty in stating the facts and circumstances attending the killing, and hence there was no necessity for the expression of an opinion or inference by the dying man. Could the , jury have those facts- and circumstances, they might disagree with him as to the existence of a “ reason ” for the shooting. Suppose he had been sworn as a witness in the cause, would it have been competent for him, in answer to appellant’s claim of self-defence, to have stated that appellant had no “reason” or “justification ” for the shooting? Clearly not. Ho would have been required to give, not his opinion or inference, but the facts, so that the jury, under the instructions of the court, might draw the inference and form the opinion as to whether ap*335pellant had such “reason” as rendered the shooting justifiable.
Filed Sept. 27, 1884.
This should be especially so in dying declarations, where there is no opportunity for cross-examination, and to thus get at the facts. Shaw v. People, 3 Hun, 272. A cross-examination might develop the facts, and thus show that there is no ground for the opinion. In this case, if the dying man had stated the facts, it might be apparent at once that appellant had ample “ reasons,” and that the shooting on his part was justifiable.
The cases are not infrequent where dying persons have made positive statements as to the cause and authors of their death, and at the same time stated the facts which showed that their statements as to cause and authors were mere conjecture, inference and opinion. Wharton Hom., section 765; State v. Williams, 68 N. C. 60; Shaw v. People, supra; People v. Shaw, 63 N. Y. 36; Warren v. State, 35 Am. R. 745.
If in the case before us it would have been competent for the wounded man to state as a witness that appellant had no “ reason ” for the killing, or, which is the same thing, if it was competent for him to put that statement in his dying declaration, then clearly it would have been competent for appellant to have stated as a witness in his own behalf that he did the shooting, and that it was for sufficient reason, and hence justifiable. To have stated this, would have been to state the whole ease. This, clearly, he would not be allowed to do. As a witness, he must state the facts. The jury will decide upon those facts, as to whether or not there was a sufficient reason for the shooting. I regard the question under discussion as of great importance, and the decision by the majority upon it as far-reaching and serious in its consequences. This is my excuse for extending this dissenting opinion to the length I have.